Opinion or the Court by
Judge Peters:
It appears from tbe amended petition that Artbusa Beatty was at tbe time sbe executed tbe note, and still is, tbe wife of Decater Beatty, and by reason of her disability tbe writing was not obligatory on her, and as to Decatur eBatty it is not alleged that be executed tbe note, or was in any way bound for tbe debt, and no cause of action is shown to exist against him. And the mere agreement of Oldham did not authorize a judgment against Beatty and wife.
Wherefore, as to Beatty and wife, tbe judgment is reversed, and tbe cause remanded, with directions to dismiss tbe action as to them.